Name: Council Regulation (EC) NoÃ 1786/2004 of 14 October 2004 repealing Regulation (EC) NoÃ 3274/93 preventing the supply of certain goods and services to Libya
 Type: Regulation
 Subject Matter: international trade;  consumption; NA;  international affairs;  Africa;  organisation of the legal system
 Date Published: nan

 16.10.2004 EN Official Journal of the European Union L 317/7 COUNCIL REGULATION (EC) No 1786/2004 of 14 October 2004 repealing Regulation (EC) No 3274/93 preventing the supply of certain goods and services to Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2004/698/CFSP of 14 October 2004 concerning the lifting of restrictive measures against Libya (1), Having regard to the proposal from the Commission, Whereas: (1) On 12 September 2003 the United Nations Security Council (UNSC), acting under Chapter VII of the Charter of the United Nations, decided in its Resolution 1506 (2003) that measures imposed by paragraphs 4, 5 and 6 of its Resolution 748 (1992), and paragraphs 3 to 7 of its Resolution 883 (1993) should be lifted from that date. (2) The measures imposed by paragraphs 4 and 5 of Resolution 748 (1992) and by paragraphs 3, 4, 5 and 6 of Resolution 883 (1993) were implemented in the Community by means of Council Regulation (EC) No 3274/93 of 29 November 1993 preventing the supply of certain goods and services to Libya (2). The application of that Regulation was suspended by Regulation (EC) No 836/99 (3). (3) Regulation (EC) No 3274/93 should therefore be repealed. (4) The measures provided in paragraph 8 of UNSC Resolution 883(1993), which were not lifted by Resolution 1506(2003), were implemented in the Community by means of Regulation (EC) No 3275/93 (4), which should therefore remain in force, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3274/93 is hereby repealed. Article 2 Regulation (EC) No 3275/93 shall remain in force. The reference to the Common Position of 22 November 1993 in the preamble to that Regulation shall be read as a reference to Common Position 2004/698/CFSP. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 2004. For the Council The President P. VAN GEEL (1) See page 40 of this Official Journal. (2) OJ L 295, 30.11.1993, p. 1. (3) OJ L 106, 23.4.1999, p. 1. (4) OJ L 295, 30.11.1993, p. 4.